                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

EDWARD D. KOCH,

                    Petitioner,                             8:19CV426

       vs.
                                                             ORDER
SCOTT R. FRAKES, Director of the
NEBRASKA DEPARTMENT OF
CORRECTIONAL SERVICES,

                    Respondent.


      IT IS ORDERED that Respondents’ Motion to Substitute Respondent (Filing
no. 11) is granted. The Clerk of Court shall substitute Scott R. Frakes, Director of
the Nebraska Department of Correctional Services, as the sole respondent in this
case.

      Dated this 22nd day of January, 2020.

                                              BY THE COURT:



                                              Richard G. Kopf
                                              Senior United States District Judge
